Case 19-21753   Doc 96   Filed 01/31/20 Entered 01/31/20 15:33:31   Desc Main
                           Document     Page 1 of 6
Case 19-21753   Doc 96   Filed 01/31/20 Entered 01/31/20 15:33:31   Desc Main
                           Document     Page 2 of 6
Case 19-21753   Doc 96   Filed 01/31/20 Entered 01/31/20 15:33:31   Desc Main
                           Document     Page 3 of 6
Case 19-21753   Doc 96   Filed 01/31/20 Entered 01/31/20 15:33:31   Desc Main
                           Document     Page 4 of 6
Case 19-21753   Doc 96   Filed 01/31/20 Entered 01/31/20 15:33:31   Desc Main
                           Document     Page 5 of 6
Case 19-21753   Doc 96   Filed 01/31/20 Entered 01/31/20 15:33:31   Desc Main
                           Document     Page 6 of 6
